Citation Nr: 0629151	
Decision Date: 09/14/06    Archive Date: 09/20/06

DOCKET NO.  02-20 194A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to special monthly compensation based on loss 
of use of a creative organ.

2.  Entitlement to an increased disability rating for 
service-connected post-traumatic stress disorder (PTSD), 
currently evaluated as 30 percent disabling.

3.  Entitlement to an effective date earlier than December 
24, 2002 for service connection for PTSD.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel
INTRODUCTION

The veteran served on active duty from May 1967 to March 
1970.  He served in Vietnam and was awarded the Combat Action 
Ribbon and the Purple Heart Medal.

This matter is before the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

Procedural history

Service medical records indicate that the veteran sustained 
shell fragment wounds  of the penis and right inguinal area 
in January 1969.  Service connection for shell fragment wound 
scars of the penis and right inguinal area was granted in a 
June 1970 VA rating decision.

Service connection for PTSD was initially denied in a 
September 1994 rating decision. 

The September 2002 rating decision denied entitlement to 
special monthly compensation based on the loss of use of 
creative organ.  The veteran disagreed with that 
determination, and the present appeal followed.  The record 
also reflects that the veteran perfected an appeal as to the 
issue of whether new and material evidence had been received 
to reopen the previously denied claim of entitlement to 
service connection for PTSD.  Both issues were the subject of 
a May 2004 Board remand to the VA Appeals Management Center 
(AMC).

Following the Board's remand, the AMC established service 
connection for PTSD, effective December 24, 2002.  An initial 
30 percent disability rating was assigned.  Consequently, the 
issue of service connection  for PTSD is no longer before the 
Board.  



Remanded issues

For the reasons addressed in the REMAND portion of the 
decision below, the issues of entitlement to a higher initial 
rating and an earlier effective date for the veteran's PTSD 
are being REMANDED to the RO via the AMC.


FINDING OF FACT

The competent medical evidence of record indicates that the 
veteran has not lost the use of a creative organ due to his 
service-connected disabilities.


CONCLUSION OF LAW

The need for special monthly compensation based on loss of 
use of a creative organ is not established.  38 U.S.C.A. § 
1114 (West 2002); 38 C.F.R. § 3.350 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

In essence, the veteran contends that he has developed 
erectile dysfunction as result of service-connected shell 
fragment wound residuals of the right inguinal area and 
dorsum glans of the penis.  After careful consideration of 
the record, and for the reasons stated below, the Board finds 
that the veteran is not entitled to the benefit sought on 
appeal.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Board initially finds that its May 2004 remand directives 
have been complied with; the veteran does not appear to 
contend otherwise.  In fact, the veteran's representative 
noted in a June 2006 statement that the record appeared to be 
complete.  Further, in a subsequent August 2006 statement, 
the representative stated that various aspects of the Board's 
remand appeared to have been met.  Cf. Stegall v. West, 11 
Vet. App. 268, 271 (1998) [where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002). 

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. 
§ 5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  

In this case, the veteran was provided with VCAA notification 
by a letter dated in October 2001, which was clearly prior to 
the September 2002 rating decision that is the subject of 
this appeal.  He was also provided with additional VCAA 
notification on this case by another VCAA letter dated in May 
2004.  For the reasons detailed below, the Board finds that, 
through these letters, the veteran has been amply informed of 
what is required of him and of VA.  

First, VA must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2005).  The October 2001 letter informed the 
veteran of the evidence necessary to establish entitlement to 
special monthly compensation.  In pertinent part, the letter 
stated that symptoms and findings must show that his service-
connected disability or disabilities had caused the loss or 
loss of use of a creative or reproductive organ.  Similarly, 
the May 2004 letter stated, in part, that to support his 
claim VA needed medical evidence not previously considered 
showing that he had loss (or loss of use) of certain body 
parts.

Second, VA must inform the claimant of the information and 
evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  Both the 
October 2001 and May 2004 letters contained language to the 
effect that VA was responsible for getting relevant records 
from any Federal agency, that it would provide a medical 
examination or get a medical opinion if it was necessary to 
decide the claim, and that VA would make reasonable efforts 
to obtain relevant records not held by any Federal agency.

Third, VA must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2005).  In this case, the October 2001 and May 
2004 letters informed the veteran that he should give VA 
enough information about his records so that they should be 
requested; that he should submit any necessary release for VA 
to obtain such evidence; and that while VA would request 
private records, it was ultimately his responsibility to make 
sure VA received the evidence.

Finally, VA must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2005).  As noted in the preceding paragraph, 
the aforementioned VCAA letters informed the veteran that he 
was ultimately responsible to make sure VA received any 
relevant evidence he identified.  In addition, the October 
2001 letter stated that, to help with his claim, he should 
"send us the evidence we need as soon as possible."  See 
October 25, 2001, letter at page 3.  Moreover, the May 2004 
letter informed the veteran that "[i]f there is any other 
evidence or information that you think will support your 
claim, please let us know" and that "[i]f you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  
See the May 14, 2004, letter at page 2.

The Board is cognizant of the holding of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), in which the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date disability.  Because a service connection 
claim is comprised of five elements, the Court further held 
that the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

In this case, it does not appear that the holding of 
Dingess/Hartman is applicable as the appeal is not a claim of 
entitlement to service connection.  Moreover, for the reasons 
stated below the Board finds that the veteran is not entitled 
to special monthly compensation based on loss of use of 
creative organ.  Accordingly, any deficiency as to potential 
disability rating(s) or effective date(s) has been rendered 
moot.

The Board further notes that the veteran has actively 
participated in the processing of his claim, and the 
statements submitted in support of his claims have indicated 
familiarity with the requirements for the benefits sought on 
appeal.  

In view of the foregoing, the Board finds that the veteran 
was notified and aware of the evidence needed to substantiate 
his claims and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
him and VA in obtaining such evidence.  Accordingly, there is 
no further duty to notify.  See Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001) [VCAA notice not required where 
there is no reasonable possibility that additional 
development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

It is clear from a review of the file that any and all 
evidence pertinent to the appellate claim is already of 
record.  The evidence includes his service medical records, 
as well as extensive post-service medical records.  The 
veteran has not indicated the existence of any relevant 
evidence that has not been obtained or requested.  Further, 
he was accorded a VA medical examination in December 2001 to 
specifically address this claim.  

In addition, the Board observes that general due process 
considerations have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran has been afforded the opportunity to 
present evidence and argument in support of his appeal.  He 
has reported that he does not want a hearing in conjunction 
with this appeal.  

Accordingly, the Board will move on to a decision on the 
merits.

Pertinent law and regulations

Special monthly compensation is payable at a specified rate 
if a veteran, as the result of service-connected disability, 
has suffered the anatomical loss or loss of use of one or 
more creative organs.  38 U.S.C.A. § 1114(l) (West 2002); 38 
C.F.R. 
§ 3.350(a) (2005).

Loss of a creative organ will be shown by acquired absence of 
one or both testicles (other than undescended testicles) or 
other creative organ.  Loss of use of one testicle will be 
established when examination by a board finds that: (a) the 
diameters of the affected testicle are reduced to one-third 
of the corresponding diameters of the paired normal testicle, 
or (b) the diameters of the affected testicle are reduced to 
one-half or less of the corresponding normal testicle and 
there is alteration of consistency so that the affected 
testicle is considerably harder or softer than the 
corresponding normal testicle; or (c) if neither of the 
conditions (a) or (b) is met, when a biopsy, recommended by a 
board including a genitourologist and accepted by the 
veteran, establishes the absence of spermatozoa.  38 C.F.R. 
§ 3.350(a)(1)(i) (2005).

Section 1114(k) of title 38, United States Code, authorizes a 
special rate of compensation for the disabilities specified 
in that provision.  Neither section 1114(k) nor VA's general 
rulemaking authority, 38 U.S.C. § 501(a), delegates to VA 
authority to recognize by rulemaking additional injuries or 
conditions not specified in section 1114(k) for which the 
special rate of compensation will be paid. See VAOGCPREC 2- 
2000.

Analysis

In this case, the Board can identify no medical evidence 
establishing any of the conditions enumerated under 38 C.F.R. 
§ 3.350(a)(1)(i).  The evidence does not show the acquired 
absence of either testicle or other creative organ, nor does 
the evidence show atrophy of either testicle, alteration in 
the consistency of either testicle, or the absence of 
spermatozoa in either testicle.  A December 2001 VA 
genitourinary examination specifically found the veteran's 
genitalia to be normal.  Although there were some red 
discolored scars on the dorsum of the penis [service 
connection has been granted for such scarring, and a 10 
percent disability rating has been assigned], there was no 
apparent adherence and no changes in the texture of the 
scars.  Moreover, the testes were descended bilaterally, 
without swelling or masses [although the veteran reported 
that they did occasionally swell], there was no tenderness of 
the testes, no evidence of inguinal hernia, and no drainage 
noted from the penis.

The Board further notes that the veteran does not in fact 
contend that any of the conditions in § 3.350(a)(1)(i) are 
met.  His contention are that his service-connected shell 
fragment wound residuals of the right inguinal area and 
dorsum glans of the penis have resulted in loss of erectile 
power.  The December 2001 VA examination diagnosed 
intermittent erectile dysfunction by report.  

The Board has no reason to doubt the veteran's statements 
concerning loss of erectile power. However, such 
symptomatology does not satisfy the specific and unambiguous 
requirements for special monthly compensation found in 
§ 3.350(a)(1)(i).  

When terms of regulation are unambiguous, "no further inquiry 
is usually required."  See Mauerhan v. Principi, 16 Vet. 
App. 436 (2002), citing Glover v. West, 185 F.3d 1328 (Fed. 
Cir. 1999).  Accordingly, the appeal is denied.

Additional comment

The Board observes in passing that the veteran's presentation 
could also be interpreted as at least insinuating a claim of 
entitlement to service connection for erectile dysfunction on 
a secondary basis.  See 38 C.F.R. § 3.310 (2005).  However, 
this is not entirely clear.  In any event, the Board is 
without authority to consider such claim in the first 
instance.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.200 (2005); Bernard v. Brown, 4 Vet. App. 384 (1993).   

A review of the record indicates that the December 2001 VA 
examiner opined that it was more likely than not that 
whatever erectile dysfunction that was present was related to 
other causes, especially the veteran's long history of 
alcohol abuse, rather than the service-connected shell 
fragment injuries.  It was also noted that lab tests did not 
indicate endocrine causes of erectile dysfunction or 
hypogonadism.  

In any event, it will be the veteran's decision as to whether 
he wishes to pursue such a claim, as well as what evidence to 
submit in support of such claim.  See  § 38 U.S.C.A. 
§ 5107(a) (West 2002) [it is a claimant's responsibility to 
support a claim for VA benefits].

The Board intimates no opinion, legal or factual, as to the 
final outcome of such a claim.



ORDER

Entitlement to special monthly compensation based on loss of 
use of a creative organ is denied.


REMAND

As was noted in the Introduction, the AMC established service 
connection for PTSD in a February 2005 rating decision.  A 30 
percent disability rating was assigned, effective December 
24, 2002.

Following the February 2005 rating decision, the veteran, 
through his representative, submitted a notice of 
disagreement (NOD) to that decision in April 2005, contending 
that he was entitled to both a higher rating and an earlier 
effective date.  Nothing in the documents assembled for the 
Board's review reflect that a statement of the case (SOC) was 
promulgated as a result of the NOD.  In fact, the veteran's 
representative asserted in an August 2006 statement that 
these two issues remained outstanding based upon the April 
2005 NOD.

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that in circumstances where a NOD is filed, but a SOC has not 
been issued, the Board must remand the claim to direct that a 
SOC be issued.  See also 38 C.F.R. §§ 19.29 and 19.30 (2005).

This case is therefore REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

After completing any additional 
notification [including pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006)] and/or development 
deemed necessary, VBA should readjudicate 
the issues of the veteran's entitlement 
to an initial rating in excess of 30 
percent for PTSD, as well as entitlement 
to an earlier effective date.  If these 
claims remain denied, the veteran should 
be provided with a SOC and should be 
advised of the time period in which to 
perfect an appeal.

The purpose of this remand is to ensure procedural due 
process to the veteran.  By this remand, the Board intimates 
no opinion as to any final outcome warranted as to either 
issue.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


